Citation Nr: 0622474	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  02-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1970.  He served in the Republic of Vietnam from April 1969 
to August 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In this decision, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

The Board remanded this case in November 2003 and November 
2005 for development of the evidence and in order to provide 
the veteran with a hearing before a traveling Veterans Law 
Judge (VLJ) from the Board.  Such a hearing was held in May 
2006.  The VLJ that conducted this hearing will make the 
final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7107(c) (West 2002).  The case has returned for 
appellate consideration.


FINDINGS OF FACT

1.  The lay evidence and military records support a finding 
of exposure to in-service stressful events.

2.  The medical evidence supports a nexus between the 
veteran's diagnosed PTSD and his active service.


CONCLUSION OF LAW

The veteran's PTSD was incurred as a result of his active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Regarding the issue of entitlement to service connection for 
PTSD, the Board is satisfied that all relevant facts 
regarding that issue have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In any event, based on the 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding this claim is moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

According to 38 C.F.R. § 3.303, a personality disorder is not 
a disease or disability that is entitled to service 
connection under the applicable laws and regulations.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF 
MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Turning to the evidence, the veteran testified at a hearing 
before the Board in May 2006 regarding his in-service 
stressors.  These included being under enemy rocket attack at 
his base camp, driving in conveys that came under attack, 
witnessing enemy irregulars destroy fuel trucks with 
grenades, and driving weapons and supplies to a unit under 
attack near his base camp.  

His service personnel records indicate that he served with 
the 147th Assault Helicopter Company (AHC) in Vietnam from 
April 1969 to August 1970.  His primary military occupational 
specialty was as an aircraft repairman.  He reported that his 
other duties included guard duty and driving tractor/trailers 
in convoys.  He was awarded an Army Commendation Medal, 
reportedly for his actions in delivering weapons and 
ammunition to a unit under fire.  

Unfortunately, his service medical records are silent 
regarding any complaints, treatment, or diagnosis for a 
psychiatric disability.  A review of his separation 
examination report dated in August 1970 indicates that the 
veteran was not given a psychiatric evaluation at the time of 
his separation from active service.

The available post-service medical evidence includes regular 
psychiatric outpatient treatment beginning in the late 1990s.  
He was given multiple VA psychiatric evaluations in 2000 that 
noted his claimed stressors and diagnosed PTSD.  The majority 
of the diagnoses and assessments have been for PTSD.

The veteran's lay evidence is found to be consistent and 
credible.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Thus, the Board finds that based on this credible 
lay evidence, the veteran engaged in combat with an enemy.  
See VAOPGCPREC 12-99.  His claimed stressors also fit the 
circumstances and hardships of the veteran's service in 
Vietnam.  38 U.S.C.A. § 1154(b).  Therefore, his assertions 
of combat stressors are creditable and found to be verified 
by the available military records.  See Pentecost v. 
Principi, 16 Vet. App. 124, 127-29 (2002).

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  See 
38 C.F.R. § 4.125(b); Cohen, 10 Vet. App. at 143, 144.  The 
Board finds that the medical evidence clearly establishes a 
diagnosis of PTSD and has associated this disorder with the 
veteran's military experiences during the Vietnam War.  As 
the evidence has substantiated that he did indeed experience 
many of the noted stressors during his active service in 
Vietnam, the grant of entitlement to service connection for 
PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


